United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3532
                                    ___________

Earl Croston, Jr.,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
University of Central Arkansas,          *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: May 29, 1998
                               Filed: June 8, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Earl Croston, Jr., appeals from the district court&s1 judgment for the University
of Central Arkansas entered after a bench trial on Mr. Croston&s claims brought under
Title VII, 42 U.S.C. §§ 2000e-2000e-17. After a careful review of the record and the
parties& submissions on appeal, we conclude the district court committed no error. See
8th Cir. R. 47B. We also deny Mr. Croston&s pending motions filed with this court.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
Accordingly, the judgment of the district court is affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-